284 S.W.3d 776 (2009)
In the Interest of: U.L.D. and T.M.L.H.
No. ED 92126.
Missouri Court of Appeals, Eastern District, Division One.
June 9, 2009.
Jennifer R. Piper, Saint Louis, MO, for Appellant.
Allison M. Wolff, Clayton, MO, for Respondent.
*777 Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
In this consolidated appeal, Mother appeals the judgment terminating her parental rights to U.L.D. and T.M.L.H. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The trial court's judgment is affirmed under Rule 84.16(b).